         Case 1:18-cv-02921-JMF Document 514 Filed 11/08/18 Page 1 of 2



November 8, 2018

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ Status Report in State of New York, et al. v. U.S. Dep’t of Commerce, et
               al., 18-CV-2921 (JMF).

Dear Judge Furman,

        Pursuant to Paragraph 1(A) of this Court’s Individual Rules and Practices, Plaintiffs
submit this letter to update the Court regarding the parties’ discussions of Plaintiffs’ trial
exhibits.

      1. Following is a list of exhibits not already entered into evidence and to which
Defendants have advised that they no longer object:

PX-9                               PX-283                              PX-429 to PX-431
PX-183                             PX-294                              PX-463
PX-186                             PX-297 to PX-303                    PX-480
PX-221                             PX-306 to PX-307                    PX-489
PX-256 to PX-257                   PX-332                              PX-491 to PX-494
PX-261                             PX-371                              PX-504
PX-263 to PX-264                   PX-381                              PX-511
PX-268                             PX-404 to PX-405                    PX-515
PX-271                             PX-409                              PX-663 to PX-664
PX-274 to PX-281                   PX-411

Plaintiffs will move these exhibits into the record when trial convenes tomorrow.

        2. Defendants continue to object to the following exhibits on the grounds of Rule 401
relevance and Rule 403 cumulativeness only: PX-192 to PX-195, PX-296, PX-333, PX-479, and
PX-530. Plaintiffs believe the admissibility of these exhibits can be readily addressed and we
will raise with the Court at the Court’s convenience.

       3. Plaintiffs withdraw the following exhibits: PX-166, PX-305, PX-336, PX-339, PX-
356, PX-381, PX-516. (As noted at Docket No. 478, Plaintiffs earlier withdrew PX-308, PX-
310, PX-391, PX-415, PX-451, and PX-520.)

                                      Respectfully submitted,

                                      BARBARA D. UNDERWOOD
                                      Attorney General of the State of New York
       Case 1:18-cv-02921-JMF Document 514 Filed 11/08/18 Page 2 of 2



                                   By: /s/ Matthew Colangelo
                                   Matthew Colangelo, Executive Deputy Attorney General
                                   Elena Goldstein, Senior Trial Counsel
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-6057
                                   matthew.colangelo@ag.ny.gov

                                   Attorneys for the State of New York Plaintiffs


                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   AMERICAN CIVIL LIBERTIES UNION

                                   By: /s/ John A. Freedman


Dale Ho                                        Andrew Bauer
American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
125 Broad St.                                  250 West 55th Street
New York, NY 10004                             New York, NY 10019-9710
(212) 549-2693                                 (212) 836-7669
dho@aclu.org                                   Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                 John A. Freedman
American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                            601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                      Washington, DC 20001-3743
202-675-2337                                   (202) 942-5000
sbrannon@aclu.org                              John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs
